                            UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN


          UNITED STATES OF AMERICA

                            v.                                          DETENTION HEARING

             CHRISTOPHER D. BANIA                                           Case No. 19-M-643


HONORABLE James R. Sickel, presiding                                                Time Called: 10:14 a.m.
Proceeding Held: March 14, 2019                                                  Time Concluded: 10:54 a.m.
Deputy Clerk: Mara                                                                         Tape: 031419
Appearances:
UNITED STATES OF AMERICA by:                               Daniel R. Humble
CHRISTOPHER D. BANIA in person and by:                     Krista A. Halla-Valdes
US PROBATION OFFICE by:                                    Mitchell Farra
INTERPRETER:


☐ Defendant released on: ☐ O/R bond; ☐ Cash bond; ☐ Property bond; ☐ with conditions.
  SEE Order Setting Conditions of Release.
☒ Defendant is ordered detained. SEE Order of Detention Pending Further Proceedings.
☐ Court orders federal detainer.
☐ Detention hearing continued to:

10:18 a.m. – Government is in agreement with the recommendation set forth in the Pretrial Services Report and
requests detention. Mr. Hubmle states there will most likely be additional charges added when the defendant is
indicted. Mr. Humble expresses concern that the defendant was not truthful regarding his assets or employment
when interviewed by Pretrial Services. Mr. Humble provides photo evidence to the Court regarding the items
that were seized.
10:22 a.m. – Mr. Humble discusses an incident from 2016 regarding an overdose that involved the defendant.
Mr. Humble states the evidence against the defendant in this matter is very strong and discusses what was
recovered/seized from the defendant. Mr. Humble addresses drug amounts after obtaining the defendant’s drug
ledgers. Mr. Humble discusses why it would be problematic if the defendant resided with his mother if released.

10:29 a.m. – Defendant requests release with conditions and states Mr. Bania has retained Christopher Froelich
as counsel. Ms. Halla-Valdes states the defendant did not discuss his assets at the direction of his attorney, Chris
Froelich. Ms. Halla-Valdes states the seized items were found in a closet and that the defendant’s mother is
willing to serve as a third-party custodian. Ms. Halla-Valdes states the defendant does not have a prior record
and addresses the 2016 incident regarding the overdose as well as the defendant’s employment.
10:35 a.m. – Ms. Halla-Valdes addresses concerns regarding Mr. Bania’s health status and states he has been
having issues with his blood sugar and has not been provided proper medical care while incarcerated in the
Brown County Jail. Ms. Halla-Valdes believes there are conditions that can be imposed for defendant’s release.




                  Case 1:19-mj-00643-JRS Filed 03/14/19 Page 1 of 2 Document 6
10:42 a.m. – Mr. Humble states an additional package arrived at the defendant’s house following his arrest
containing suspected controlled substances and paraphernalia. Mr. Humble also addresses concern of the
defendant’s cryptocurrency.

10:43 a.m. – The Court acknowledges the fact that the defendant does not have a prior record, but states his
employment is unclear. The Court states there is a presumption of detention and the evidence in this matter is
very strong. The Court also states there was a large variety/amount of drugs found in the defendant’s home and
addresses concern regarding the additional package that was delivered to the defendant’s house following his
arrest as well as the overdose incident from 2016. The Court finds the defendant is a danger to the public and
does not believe any set of conditions will be sufficient and orders the defendant be detained.

10:48 a.m. – Ms. Halla-Valdes states the drugs and the defendant’s computer have already been seized, and
does not believe the defendant will be a danger to the public if released. The Court responds.
10:51 a.m. – Ms. Halla-Valdes inquires as to the defendant’s medical conditions/issues. The Court states the
defendant’s retained counsel may file something with the Court if there are continued medical issues.
10:54 a.m. – Adjourned.




                 Case 1:19-mj-00643-JRS Filed 03/14/19 Page 2 of 2 Document 6
